Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-20 are pending.

Claim Objections
Claim 20 is objected to because of the following informalities:  (a) Claim 20, the phrase “allow gaseous oxidizing agent” is grammatically awkward. Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  (a) Claim 1 (and similarly for claim 19), reference to the phrases “a composition that can generate a gaseous oxidizing agent component” and “wherein the gaseous oxidizing agent component can be generated,” is misdescriptive/vague as it is not readily apparent whether the “gaseous oxidizing agent component” is actually generated or not as “that can” or “can be” does not positively recites these elements thus far in the claim.  Furthermore, it is not readily apparent how such a “composition” is configured to “generate a gaseous oxidizing agent component” and further, there is no means or structure to readily produce/generate the “gaseous oxidizing agent component,” respectively, rendering the claim(s0 essentially incomplete and otherwise indefinite.  
(b) Claim 2, recites “wherein the composition passively generates the gaseous oxidizing agent component,” which language lacks a means or structure that enables such generation of the 
(c) Claim 20, reference to “passively and/or actively” render the claim indefinite, as it is not readily apparent whether the container is passively or actively or both are needed to “allow gaseous oxidizing agent component to be controllably transferred from inside the container to the interior gas space of the housing.”
As claims 3-4 depend from claim 2, they are rejected under the same grounds.  As claims 5-18, which are also dependent from claim 1, are therefore rejected under the same grounds.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-8, 10-12, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 11-13, 16-19 of copending Application No. 11,024,343 (reference Patent). Although the claims at issue are not identical, they are not patentably distinct from each other.
More specifically, claim 1 of the Patent recites: “An electronic device comprising: a) a housing having an interior gas space; b) one or more electronic components disposed within the housing; c) a composition that can generate a gaseous oxidizing agent component, wherein the gaseous oxidizing agent component can be generated to provide the gaseous oxidizing agent component wherein the composition actively generates the gaseous oxidizing agent component; and d) a generating device configured to actively cause the composition to generate the gaseous oxidizing agent component.”
The instant application claim 1 recites: “An electronic device comprising: a) a housing having an interior gas space; b) one or more electronic components disposed within the housing; and c) a composition that can generate a gaseous oxidizing agent component, wherein the gaseous oxidizing agent component can be generated to provide the gaseous oxidizing agent component in the interior gas space at a mole fraction in the range from 0.1 to less than 20 mole percent based on the total gas in the interior gas space.”
The additional language that is found in the Patent claim(s) has been highlighted with bolded and italicized text, supra.
Claims 6-8, 10-12 & 18 of the instant application directly correspond to claims 11-13, 17-19 & 16, respectively, and are rejected under the same grounds.
Still further, claim 20 of the instant application recites: “An electronic device comprising: a) a housing having an interior gas space; b) one or more electronic components disposed within the housing; and c) a container disposed within the electronic device, wherein the container includes a gaseous oxidizing agent component, wherein the container is configured to passively and/or actively allow gaseous oxidizing agent component to be controllably transferred from inside the container to the interior gas space of the housing.”
Since there has been no distinction between “passive” or “active” generation of the gaseous oxidizing agent component thus far in the claim(s), the terms are considered to be intended use recitations, and as such, no patentable distinction can be made at this time.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure including USP 8,094,409 to Feliss et al., is cited to show a disk drive device including a monitoring device for gaseous content of the disk cavity; USP 5,293,286 to Hasegawa et al. is cited to show a disk drive device which actively maintains optimum humidity levels in the disk cavity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578.  The examiner can normally be reached on M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        


BEM
October 26, 2021